Citation Nr: 0214902
Decision Date: 10/23/02	Archive Date: 02/07/03

DOCKET NO. 97-22 312               DATE OCT 23, 2002

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUES

1. Entitlement to service connection for a heart disorder.

2. Entitlement to service connection for Crohn's disease.

3. Entitlement to service connection for "hernia condition".

4. Entitlement to service connection for viral infection.

5. Entitlement to service connection for pharyngitis.

6. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for an acquired
psychiatric disorder.

7. Entitlement to an increased evaluation for tinnitus, currently
rated as 10 percent disabling.

8. Entitlement to a compensable evaluation for sinusitis.

9. Entitlement to a compensable evaluation for hemorrhoids.

10. Entitlement to a compensable evaluation for duodenal ulcer.

(The issues of entitlement service connection for claimed residuals
of exposure to ionizing radiation, entitlement to service
connection for a right hip disorder and entitlement to increased
ratings for degenerative disc disease of the lumbar spine status
post laminectomy, and disability of the cervical spine, each
currently evaluated as 20 percent disabling will be the subjects of
a later decision.)

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from October 1940 to September
1945, from July 1950 to October 1951, from February 1952 to June
1961.

This appeal arises from an October 1996 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in San
Diego, California.

The Board is undertaking additional development on the issues of
service connection for a right hip disorder and entitlement to an
increased evaluation for degenerative disc disease of the lumbar
spine and disability of the cervical spine pursuant to authority
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be
codified at 38 C.F.R. 19.9(a)(2)). When it is completed, the Board
will provide notice of the development as required by Rule of
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be
codified at 38 C.F.R. 20.903.) After giving the notice and
reviewing your response to the notice, the Board will prepare a
separate

2 -

decision addressing these issues and the issue of entitlement
service connection for claimed residuals of exposure to ionizing
radiation which is being deferred.

FINDINGS OF FACT

1. The claims folder does not include any competent evidence of a
heart disorder in service or during the initial post service year
and there is no evidence relating the currently diagnosed coronary
artery disease with any incident in service.

2. There is no diagnosis of Crohn's disease in service and a
competent medical professional has stated there is no relationship
between the Crohn's disease diagnosed in 1981 and any symptoms in
service.

3. There is no evidence of any hernia in service, the first
diagnosis appears more than twenty years after the veteran's
separation from the service and no competent medical evidence links
the current hiatal hernia to service.

4. There is no current diagnosis of any residuals of pharyngitis or
a viral injection shown in service.

5. The veteran did not appeal the November 1961 RO rating decision
that denied service connection for a psychiatric disorder; evidence
received since that decision is not so significant that it must be
considered to decide the claim fairly as it shows organic brain
syndrome and a cognitive disorder related to Parkinson's disease.

6. The veteran's tinnitus does not cause marked interference with
employment.

7. The veteran's sinus symptoms are limited to post nasal drip,
without any crusting, scabbing, headaches, or purulence. There is
no evidence of incapacitating episodes of sinusitis or antibiotic
treatment for sinusitis.

- 3 -

8. The veteran has mild external and internal hemorrhoids. There is
no evidence of thrombosis, fissures or persistent bleeding with
secondary anemia.

9. The veteran's service-connected duodenal ulcer is well healed
and does not produce vomiting, hematemesis, melena, anemia or
weight loss.

CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a heart
disorder have not been met. 38 U.S.C.A. 1101, 1110, 1112, 1113,
1137, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
3.303, 3.307, 3.309 (2001).

2. The criteria for a grant of service connection for a Crohn's
disease have not been met. 38 U.S.C.A. 1110, 1131, 5103, 5103A,
5107 (West 1991 & Supp. 2002); 38 C.F.R. 3.303 (2001).

3. The criteria for a grant of service connection for a hernia have
not been met. 38 U.S.C.A. 1110, 1131, 5103, 5103A, 5107 (West 1991
& Supp. 2002); 38 C.F.R. 3.303 (2001).

4. The criteria for a grant of service connection for a viral
infection have not been met. 38 U.S.C.A. 1110, 1131, 5103, 5103A,
5107 (West 1991 & Supp. 2002); 38 C.F.R. 3.303 (2001).

5. The criteria for a grant of service connection for chronic
pharyngitis have not been met. 38 U.S.C.A. 1110, 1131, 5103, 5103A,
5107 (West 1991 & Supp. 2002); 38 C.F.R. 3.303 (2001).

6. The November 1961 RO rating decision that denied service
connection for a psychiatric disorder is final; evidence received
since the 1961 decision is not new and material and the claim is
not reopened. 38 U.S.C.A. 5104, 5108, 7105 (West 1991 & Supp.
2002); 38 C.F.R. 3.156, 20.1103 (2001).

4 -

7. A disability rating in excess of 10 percent for tinnitus is not
warranted. 38 U.S.C.A. 1155 (West 1991 & Supp. 2002); 38 C.F.R.
3.321(b)(1), 4.87a, Diagnostic Code 6260 (2001).

8. The criteria for a compensable rating for sinusitis have not
been met. 38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 1991 & Supp.
2002); 38 C.F.R. 4.97, Diagnostic Code 6510-6514 (1996); 38 C.F.R.
4.97, Diagnostic Codes 6511, 6513, 6522 (2001).

9. The criteria for an increased evaluation for hemorrhoids have
not been met. 38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 1991 &
Supp. 2002); 38 C.F.R. 4.114, Diagnostic Code 7336 (2001).

10. The criteria for a compensable evaluation for a duodenal ulcer
have not been met. 38 U.S.C.A. 1155, 5103,, 5103A, 5107 (West 1991
& Supp. 2002); 38 C.F.R. 4.114, Diagnostic Code 7305 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters. During the pendency of this appeal, the
Veterans Claims Assistance Act of 2000 (the VCAA) became law. In
general, the VCAA provides that VA shall make reasonable efforts to
assist a claimant in obtaining evidence necessary to substantiate
the claimant's claim for a benefit under a law administered by the
Secretary, unless no reasonable possibility exists that such
assistance would aid in substantiating the claim. In part, the VCAA
specifically provides that VA is required to make reasonable
efforts to obtain relevant governmental and private records that
the claimant adequately identifies to VA and authorizes VA to
obtain. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended at 38
U.S.C.A. 5103A(a) (West Supp. 2002)). VA has also revised the
provisions of 38 C.F.R. 3.159 effective

5 -

November 9, 2000, in view of the new statutory changes. See 66 Fed.
Reg. 45,620- 45,632 (August 29, 2001).

The Board is satisfied that all relevant facts have been properly
developed, and all of the duty to notify and assist provisions have
been met by the Statement and Supplemental Statements of the Case
and letters issued by the RO, including a July 2001 letter that
provided the veteran with comprehensive information about the VCAA
provisions. The veteran repeatedly stated he had received treatment
at VA facilities only. The RO requested the veteran's current VA
treatment records. Therefore, there is no further duty to notify.
See generally, Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background. The veteran was examined prior to his entrance
into the service in August 1940. His nervous system, heart,
genitourinary system and throat were all noted to be normal. In
January 1943 catarrhal fever was diagnosed. Examination revealed a
hyperemic pharynx. February 1943 service medical records indicate
the veteran was feeling much better and had no complaints. The
veteran was examined on service separation in September 1945. His
extremities, heart, genitourinary system and nervous system were
all noted to be normal and there was no significant
psychopathology.

The veteran was examined prior to service entrance in June 1950.
His heart, genitourinary system and nervous system were all noted
to be normal. A discharge examination performed in September 1951
also noted the throat, heart, and psychiatric evaluation were
normal.

On service entrance in February 1952 the veteran's tonsils were
noted to be enucleated. His heart, abdomen and viscera, and
psychiatric evaluation were all noted to be normal.

March 1952 service medical records included diagnosis of acute
pharyngitis. An electrocardiographic report dated in April 1954 was
noted to be normal. In September 1954 early acute pharyngitis was
diagnosed. In October 1954 service

6 -

medical records reveal the veteran had acute diarrhea. A December
1956 clinical record cover sheet included diagnosis of systemic
viral infection. In January 1957 service medical records noted the
veteran had pharyngitis, not strep. An electrocardiogram in October
1957 was normal. A report of a medical examination performed in
November 1958 revealed the veteran's tonsils were enucleated. In
November 1959 an electrocardiogram was normal. In May 1960 viral
pharyngitis was diagnosed.

A Medical Board conducted a physical evaluation in April 1961. The
throat and heart were noted to be normal. The psychiatric
evaluation included diagnosis of neurotic reactive depressive with
hypochondriacal features in a dependent personality. Examination of
the abdomen and viscera revealed epigastric tenderness but no
hernia. An electrocardiogram was normal. The Medical Board
concluded the veteran should be given an administrative discharge.

A VA examination was performed in October 1961. A psychiatric
evaluation diagnosed a personality disturbance with passive-
aggressive personality, manifested by suppressed hostility,
anxiety, resentment, and irritability of mild to moderate severity.

The RO in a November 1961 rating decision granted service
connection for residuals of myositis, with recurrent lumbosacral
strain, chronic sinusitis, hemorrhoids and a chronic inactive
duodenal ulcer. Service connection was denied for a personality
trait disturbance with passive aggressive personality. The claims
folder does contain notice in December 1961 that was attached to a
VA form letter regarding the decision in his claim.

The RO in a June 1966 rating decision assigned an increased rating
to 20 percent for the post laminectomy lumbar disorder. The
noncompensable ratings for sinusitis, hemorrhoids and a duodenal
ulcer were continued. A November 1975, rating decision continued
the 20 percent rating for the low back disorder.

7 -

The veteran filed a claim in February 1996 for increased ratings
for his back disorder, hemorrhoids, an ulcer, sinusitis and service
connection for various disorders including Crohn's disease, a
hernia, heart condition, a psychological disorder, pharyngitis and
a systemic viral. infection. He indicated he had received all of
his medical treatment through the VA. The RO sent the veteran a
letter outlining the types of evidence necessary to support his
claim in May 1996.

In May 1996 the RO received the veteran's outpatient treatment
records from the San Diego VA Medical Center for the period from
January 1994 to March 1996. Those records included a diagnosis of
coronary artery disease.

The veteran was afforded multiple VA examinations in August 1996.
A VA ear, nose and throat examination was conducted in July 1996.
He occasionally had clear nasal discharge associated with mild
postnasal drip that stopped after a few minutes. He denied any
history of allergies, nasal fracture or nasal surgery. Examination
revealed right nasal tip scarring, but no nasal vestibule
obstruction. The septum showed mild left bowing, but the floor of
the nose, inferior meatus, and middle meatus were clear without pus
or polyps. The inferior turbinates and middle turbinates were
normal. The sphenoethmoidal recess was not visualized nor was the
olfactory area of superior turbinate. The rest of the head and neck
examination was within normal limits. In reporting the diagnosis,
a VA examiner stated there was no evidence of sinus disease.

A VA general medical examination was performed in July 1996. The
veteran reported he was currently hypertensive. He had a stomach
ulcer that was healed with Belladonna in 1954. He had Crohn's
disease and a recent terminal ileum resection. The veteran had had
hemorrhoids. He did have some fecal leakage, but no pain or
bleeding. He had chronic sinusitis with clear drainage. He had
tinnitus that occurred at night three or four times a week. He
denied any depression. He had Crohn's disease in 1981. He currently
weighed 170 pounds. He was not anemic or passing any blood. The
hemocult stool was negative for blood. Examination for hemorrhoids
indicated a posterior hemorrhoid and an anterior external
hemorrhoid. The posterior looked as it had been the site of the
thrombosis.

- 8 -

There was no sinus tenderness. His blood pressure was 160/90
recumbent and 170/85 sitting and 170/90 standing. The PMI was an
inch and a half beyond the midclavicular border, there were not
murmurs elicited. There were no other thrills, thrusts, murmurs or
enlargement.

The diagnoses were Crohn's disease in 1981; duodenal ulcer, healed;
hemorrhoids, in remission; chronic sinusitis; tinnitus, and
reaction depression, referred. The examiner noted the veteran did
have stomach digestive problem that was healed. However, he did
have similar problems during the service and eventually was
diagnosed in 1981 with Crohn's disease and had a resection. X-rays
in July 1996 were reported as showing a shadow that might represent
a hiatal hernia.

In October 1996 the RO granted service connection for tinnitus and
cervical arthritis. Service connection was denied for a heart
disorder, Crohn's disease, viral infection, pharyngitis and a
hernia. The RO also denied increased ratings for sinusitis,
hemorrhoids, a duodenal ulcer and a low back disorder. In January
1997 the veteran submitted his notice of disagreement. The RO
issued the veteran a statement of the case in April 1997. The
veteran submitted his substantive appeal in June 1997.

A VA examination of the stomach and duodenum was conducted in
October 1997. The veteran did not currently have any symptoms of a
duodenal ulcer. He had no vomiting or hematemesis. He did pass
bright blood from his rectum about every two or three months. The
veteran had two operations for hemorrhoids, one was an excision of
the hemorrhoids and the other was a rubber band removal via
tourniquet formation. He had done very well since that time. He had
good sphincter control. He had a little bit of a problem when he
passed gas and would pass a little loose bowel movement and gave
him some soilage. He had bleeding from time to time from the
hemorrhoids and used local treatment. He did not have difficulty
with his ulcers. He was not receiving any treatment. If they flared
up he did such things as drinking milk and eating soft foods. He
occasionally had constipation, which might go for two days. He did
not have any colic.

9 -

Examination revealed he was well developed and well nourished. His
normal weight was about 168 pounds. Examination revealed a small
incisional hernia, otherwise examination of the abdomen revealed no
problems. There had been lo weight gain or loss. His present weight
was 174 pounds. He had no anemia. There was no tenderness. The
diagnosis was healed duodenal ulcer.

Examination of the rectum revealed he had three or four large
hemorrhoidal skin tags. He did not have fecal leakage and the
sphincter worked well. The rectum and anus were normal. There were
no signs of fissures, anemias or fistulas. There was no evidence of
bleeding, etc. The diagnosis was hemorrhoids, internal and external
in remission.

The veteran gave a medical history of having abdominal cramps, pain
and an acute abdomen in 1961. He was evaluated and Crohn's was
diagnosed. He had eight inches of his distal small bowel and part
of the proximal colon excised. Since that time he took B12 shots.
He had diarrhea as a complication because he did not have storage
capability. He was taking cholestyramine that seemed to slow down
the diarrhea. He had two angioplasties and was taking nitroglycerin
and aspirin dally. In the examiner's opinion the veteran had Crohn
disease and an operation for it in service. VA X-rays of the
sinuses in October 1997 revealed hazy frontal sinuses.

The RO received copies of the veteran's outpatient treatment
records form the San Diego VA Medical Center in September 1997. The
records were dated from March 1996 to August 1997. Those records
included dermatology records, follow up treatment for multiple
medical problems, and a neuropsychological assessment. A December
1996 VA neuropsychological assessment found only mild cognitive
impairment.

A VA examination of the sinuses was conducted in October 1997. The
veteran complained of postnasal drip with bilateral maxillary pain
and some bilateral maxillary sinus pressure around wintertime every
year. The patient also had some bilateral ear plugging with the
onset of postnasal drip and sinus pain that cleared up when the
sinus symptoms are resolved. The veteran was not currently taking
any

10-

medications for sinus symptoms. He did not currently have any
symptoms. Examination revealed no nasal lesions, sinus tenderness
or purulent discharge. The diagnosis was chronic sinusitis.

In January 1999 the VA physician reviewed the chart and revised his
October 1997 opinion as to the date of the veteran's Crohn's
disease. He wrote as follows:

This patient was seen in October 1997 and a history was written
that stated he had Crohn's disease as of 1961 and was diagnosed at
that time and had an operation. This chart was sent back for a
review. On reviewing the chart, in one place the diagnosis was
stated as being what looked like 1961, but on reviewing, it does
say 1981. On further review of the chart, it seems that the
diagnosis was 1981 and he had the operation during that year. On
further reviewing the chart and looking at old X-rays in 1955 and
1960, he had small bowel and colon X-ray with barium and they
showed do disease in any of these areas. It is, therefore, an error
by the examiner that his Crohn's disease was found in 1961. It was
correctly diagnosed in 1981 after he was out of the service.
Therefore, his Crohn's disease is likely not to be related to the
complaints and diseases during service. It would be my feeling that
this is post service and does not have any relationship to nor any
connection to his service complaints and has nothing to do with any
diagnosis and complaints while he was on active duty.

The RO received copies of the veteran's outpatient treatment
records in September 1999. The RO sent the veteran a letter in July
2001 explaining the provisions of the VCAA.

The veteran was afforded additional examinations in January 2002.
An examination of the sinuses included complaints of postnasal
drip. It was clear. He did not have exudate or sinus pain. He
stated he did not have difficulties with sinus pain or sinus
infections. The postnasal drip occurred almost daily, but was well
controlled with Vancenase nasal spray. He also complained of
bilateral tinnitus. The tinnitus was intermittent in nature and
usually occurred three or four times a week before going to sleep.
The veteran stated he did not have any symptoms of pharyngitis,
pharyngeal pain or dysphagia.

Examination by anterior nasal rhinoscopy revealed normal midline
septum and normal appearing mucosa, bilaterally. There was no
exudate. Examination of the oral cavity revealed no postnasal drip
and normal appearing mucosa with no lesions. The diagnoses were
postnasal drip, well controlled with Vancenase and occasional
bilateral tinnitus.

In January 2002 a general VA examination was conducted. The
examiner indicated he had reviewed the records. In his report the
VA examiner recorded the pertinent service medical records. There
were no subjective complaints of sore throat, fever, rigors, cough
or runny nose. There was no nasal congestion or headache. Objective
examination revealed no erythema of the pharynx, no exudate and no
cervical adenopathy.

The veteran had a hemorrhoidectomy on two occasions in service for
internal hemorrhoids. Over the years he started follow up care with
the VA for complaints of anal pain and bleeding per the rectum. He
was advised to follow a high fiber diet and use Metamucil and
Preparation H. He improved. His subjective complaints included
bleeding per rectum every two to three months on straining with
defecation. Objective examination revealed no anemia or fissures.
Anoscopy and rectal examination revealed normal sphincter tone,
with no bleeding or involuntary bowel movement. There was no fecal
leakage or thrombosis. He had mild internal and mild external
hemorrhoids with skin tag attached.

12 -

A duodenal ulcer was diagnosed in about 1954. It was treated
medically and after two months testing revealed it was healed with
no further complaints. There was no nausea, vomiting, hematemesis,
melena, abdominal pain or change in weight. In 1991 testing
revealed a hiatal hernia. There was marked reflex at the high
esophagus. He had mild taper stricture and linear scarring for
ulceration of the distal esophagus, which was likely related to
reflux. There was no evidence of distinct ulcers. Subjectively the
veteran complained of heartburn with no epigastric pain, no
hematemesis, no melena, nausea, vomiting or loss of weight. It was
reported that he weighed 145 pounds.

The diagnoses were: no evidence of chronic pharyngitis or viral
infection. There were no residuals of the December 1956 viral
infection or sequela; status post hemorrhoidectomy times two in
military service, currently with mild internal amid external
hemorrhoids with skin tag attached; history of duodenal ulcer,
healed well, with no recurrence, and no residual problems,
asymptomatic; hiatal hernia with gastroesophageal reflux disease as
shown by upper GI in 1999, asymptomatic at the present time.

Relevant Laws and Regulations. To establish service connection for
a claimed disability, the facts as shown by evidence must
demonstrate that a particular disease or injury resulting in
current disability was incurred during active service or, if
preexisting active service, was aggravated therein. 38 U.S.C.A.
1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 3.303(a) (2001).
Generally, to prove service connection, a claimant must submit (1)
medical evidence of a current disability, (2) medical evidence, or
in certain circumstances lay testimony, of in-service incurrence or
aggravation of an injury or disease, and (3) medical evidence of a
nexus between the current disability and the in-service disease or
injury. Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted on a presumptive basis for
certain chronic disabilities, including cardiovascular disease,
when they are manifested to a compensable degree within the initial
post service year. 38 U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R.
3.307, 3.309.

- 13 -

When there is an approximate balance of positive and negative
evidence regarding any issue material to the determination, the
benefit of the doubt is afforded the claimant. 38 U.S.C.A. 5107(b).

If no notice of disagreement is filed within the prescribed period,
the action or determination shall become final and the claim will
not thereafter be reopened or allowed, except as otherwise provided
by regulation. 38 U.S.C.A. 7105(c). A determination on a claim by
the agency of original jurisdiction of which the claimant is
properly notified is final if an appeal is not perfected as
prescribed in 38 C.F.R 20.1103.

If new and material evidence is presented or secured with respect
to a claim which has been disallowed, the Secretary s hall reopen
the claim and review the former disposition of the claim. 38
U.S.C.A. 5108.

Except in the case of simultaneously contested claims, a claimant,
or his or her representative, must file a Notice of Disagreement
with a determination by the agency of original jurisdiction within
one year from the date that that agency mails notice of the
determination to him or her. Otherwise, that determination will
become final. The date of mailing the letter of notification of the
determination will be presumed to be the same as the date of that
letter for purposes of determining whether an appeal has been
timely filed. 38 C.F.R. 20.302.

A written communication from a claimant or his or her
representative expressing dissatisfaction or disagreement with an
adjudicative determination by the agency of original jurisdiction
and a desire to contest the result will constitute a Notice of
Disagreement.

While special wording is not required, the Notice of Disagreement
must be in terms which can be reasonably construed as disagreement
with that determination and a desire for appellate review. If the
agency of original jurisdiction gave notice that adjudicative
determinations were made on several

- 14 -

issues at the same time, the specific determinations with which the
claimant disagrees must be identified. For example, if service
connection was denied for two disabilities and the claimant wishes
to appeal the denial of service connection, with respect to only
one of the disabilities, the Notice of Disagreement must make that
clear. 38 C.F.R. 20.201.

A Notice of Disagreement and/or a Substantive Appeal may be filed
by a claimant personally, or by his or her representative if a
proper Power of Attorney or declaration of representation, as
applicable, is on record or accompanies such Notice of Disagreement
or Substantive Appeal. 38 C.F.R. 20.301.

An appeal consists of a timely filed Notice of Disagreement in
writing and, after a Statement of the Case has been furnished, a
timely filed Substantive Appeal. 38 C.F.R. 20.200.

Previous determinations which are final and binding, including
decisions of service connection, degree of disability, age,
marriage, relationship, service, dependency, line of duty, and
other issues, will be accepted as correct in the absence of clear
and unmistakable error. Where evidence establishes such error, the
prior decision m,ill be reversed or amended. 38 C.F.R. 3.105.

A decision of a duly constituted rating agency or other agency of
original jurisdiction shall be final and binding on all field
offices of the Department of Veterans Affairs as to conclusions
based on the evidence on file at the time VA issues written
notification in accordance with 38 U.S.C. 5104.

A final and binding agency decision shall not be subject to
revision on the same factual basis except by duly constituted
appellate authorities or except as provided in 3.105 of this part.
38 C.F.R. 3.104.

38 U.S.C.A. 5103A(f) of the Veterans Claims Assistance Act of 2000,
Pub. L, No. 106-475, 3(a), 114 Stat. 2096, 2098-99 (2000) provides
that nothing in this section shall be construed to require the
Secretary to reopen a claim that has been

- 15 -

disallowed except when new and material evidence is presented or
secured, as described in section 5108 of this title.

The Board notes that 38 C.F.R. 3.156 was recently amended, and that
the standard for finding new and material evidence has changed as
a result. 66 Fed. Re. 45,620, 45,630 (August 29, 2001) (to be
codified at 38 C.F.R. 3.156(a). However, this change in the law is
not applicable in this case because the appellant's claim was not
filed on or after August 29, 2001, the effective date of the
amendment. 66 Fed. Reg. 45,620. 45,629 (August 29, 2001).

"Notice" means written notice sent to a claimant or payee at his
latest address of record. 38 C.F.R. 3.1(q).

(a) Statement of policy. Every claimant has the right to written
notice of the decision made on his or her claim, the right to a
hearing, and the right of representation. Proceedings before VA are
ex parte in nature, and it is the obligation of VA to assist a
claimant in developing the facts pertinent to the claim and to
render a decision which grants every benefit that can be supported
in law while protecting the interests of the Government. The
provisions of this section apply to all claims for benefits and
relief, and decisions thereon, within the purview of this part 3.

(b) The right to notice--(I) General. Claimants and their
representatives are entitled to notice of any decision made by VA
affecting the payment of benefits or the granting of relief. Such
notice shall clearly set forth the decision made, any applicable
effective date, the reason(s) for the decision, the right to a
hearing on any issue involved in the claim, the right of
representation and the right, as well as the necessary procedures
and time limits, to initiate an appeal of the decision. 38 C.F.R.
3.103.

The regulations define new and material evidence as follows:

16 -

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at the
time of the final disallowance of the claim, and (2) is not merely
cumulative of other evidence in the record. Smith v. West, 12 Vet.
App. 312 (1999); Evans v. Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence
provides a more complete picture of the circumstances surrounding
the origin of the veteran's injury or disability, even where it
will not eventually convince the Board to alter its decision. Hodge
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

If VA determines that new and material evidence has been presented
under 38 C.F.R. 3.156(a), the case will be decided on the merits.
Wilkinson v. Brovin, 8 Vet. App. 263 (1993).

The United States Court of Appeals for Veterans Claims (CAVC) has
held that when "new and material evidence" is presented or secured
with respect to a previously and finally disallowed claim, VA must
reopen the claim. Manio v. Derwinski, 1 Vet. App. 140,145 (1991).

The CAVC has held that VA is required to review for its newness and
materiality only the evidence submitted by an appellant since the
last final disallowance of a claim on any basis in order to
determine whether a claim should be reopened and readjudicated on
the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

17 -

The Board notes that the United States Court of Appeals for the
Federal Circuit (CAFC) recently ruled that the CAVC erred in
adopting the test articulated in Colvin v. Derwinski, 1 Vet. App.
171, 175 (1991), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the CAVC adopted the following rule with respect to the
evidence that would justify reopening a claim on the basis of new
and material evidence, "there must be a reasonable possibility that
the new evidence, when viewed in the context of all the evidence,
both new and old, would change the outcome." Colvin, 1 Vet. App. at
174. In light of the holding in Hodge, the Board will analyze the
evidence submitted in the case at hand according to the standard
articulated in 38 C.F.R. 3.156(a).

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence is to be
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board does not have jurisdiction to consider a previously
adjudicated claim unless new and material evidence is presented.
Barnett v. Brown, 83 F.3d 138(,, 1384 (Fed. Cir. 1996). When new
and material evidence has not been submitted in a previously denied
claim "[f]urther analysis ... is neither required, nor permitted."
Butler v. Brown, 9 Vet. App. 167, 171 (1996). See also Jackson v.
Principi, 26 5 F.3d 1366 (Fed. Cir. 2001) where a RO previously
adjudicated claim is at issue.

Analysis. The Board has concluded that service connection for a
heart disorder, Crohn's disease and a hernia is not warranted as
these disorders were not shown in service. The service medical
records do not include any evidence of a heart disorder in service
and there is no competent medical evidence of a heart disorder
within one year of service separation. The service medical records
include one isolated incidence of diarrhea in service. The
diagnosis of Crohn's disease occurred in 1981, twenty years after
service separation. In January 1999 a VA physician reviewed the
record and stated he had made an error in noting Crohn's disease
was

- 18 -

diagnosed in 1961. He stated that the X-rays during service did not
reveal any evidence of Crohn's disease. In his opinion Crohn's
disease was not related to any findings of symptoms in service. A
hiatal hernia was noted on recent VA examination reports. The
service medical records do not include any X-rays revealing a
hernia and no diagnosis of such.

The veteran has asserted these disorders began in service. The
veteran while competent to report his symptoms is not competent to
diagnosis a medical disorder or to attribute them to a specific
diagnosis. A lay person is not competent to make a medical
diagnosis or to relate a medical disorder to a specific cause. See
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of competent evidence linking the heart disorder,
Crohn's disease and any "hernia condition" to service, the claims
for service connection must be denied.

Regarding an acquired psychiatric disability. The RO in 1961 denied
service connection for a personality disturbance in light of the
diagnosis provided on a VA examination and after review of service
records. The notice was enclosed with other documents in the
December 1961 VA correspondence regarding his recently decided
disability compensation claim. The claims file contained a work
sheet that corresponded to a VA form enclosed with the notice cover
letter that showed he was advised that service connection for a
nervous condition was denied. The additional evidence since 1961
showed no psychiatric disorder until the 1990's when VA examination
found a cognitive disorder linked to Parkinson's disease. A
psychiatry examiner stated the veteran did not show evidence of a
psychiatric disorder per se such as neurosis or psychosis, which
had been the subject of the 1961 rating decision. Thus, the
additional evidence is not new and material since it does not
establish the current existence of any disorder linked to a nervous
disorder mentioned during military service and is not so
significant that it must be considered to fairly decide the claim.

19 -

The Board has also concluded the claims for service connection for
systemic viral infection and pharyngitis must be denied. Although
the veteran was diagnosed with both of these disorders in service
he does not have any current residuals. In January 2002 a VA
examiner specifically stated there was no evidence of chronic
pharyngitis or viral infection. As no evidence of a current
disability (medical diagnosis) related to pharyngitis or a viral
infection in service is of record those claims must be denied.
Current medical diagnosis of a disability is an essential element
to establish service connection. See generally Degmetich v. Brown,
104 F.3d 1328, 1332 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App.
498 (1995).

Increased Ratings

Relevant Laws and Regulations. Disability evaluations are
determined by the application of a schedule of ratings that is
based on average impairment of earning capacity. 38 U.S.C.A. 1155.
Percentage evaluations are determined by comparing the
manifestations of a particular disorder with the requirements
contained in the VA Schedule for Rating Disabilities, 38 C.F.R.
Part 4. Separate diagnostic codes identify the various
disabilities.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(2000).

In evaluating the severity of a particular disability, it is
essential to consider its history. Schafrath v. Derwinski, 1 Vet.
App. 589 (1991); 38 C.F.R. 4.1 and 4.2 (1997).

During the pendency of this appeal the diagnostic codes for
evaluating disability related to diseases of the nose and throat
have been amended. The amendment,,; were published at 61 Fed. Reg.
46720 (1996). The amendments became effective October 7, 1996.

20 -

Prior to October 7, 1996 sinusitis, ethmoid, pansinusitis and
ethmoid, were rated as 50 percent disabling with postoperative
following radical operation, with chronic osteomyelitis, requiring
repeated curettage, or severe symptoms after repeated operations.
Severe, with frequently incapacitating recurrences, severe and
frequent headaches, purulent discharge or crusting reflecting
purulent is rated as 30 percent disabling. Moderate, with discharge
or crusting or scabbing, with infrequent headaches is rated as 10
percent disabling. With X-ray manifestations only, symptoms that or
mild or occasional a noncompensable rating is assigned. 38 C.F.R.
4.97, Diagnostic Code 6510-6514 (1996).

Effective October 7, 1996, the General Rating Formula for sinusitis
for diagnostic codes 6510 through 6514 is as follows: Following
radical surgery with chronic osteomyelitis, or; near constant
sinusitis characterized by headaches, pain and tenderness of
affected sinus, and purulent discharge or crusting after repeated
surgeries is rated as 50 percent disabling. Three or more
incapacitating episodes per year of sinusitis requiring prolonged
(lasting four to six weeks) antibiotic treatment, or; more than six
non-incapacitating episodes per year of sinusitis characterized by
head aches, pain, and purulent discharge or crusting is rated as 30
percent disabling. One or two incapacitating episodes per year of
sinusitis requiring prolonged (lasting four to six weeks)
antibiotic treatment, or three to six non-incapacitating episodes
per year of sinusitis characterized by headaches, pain and purulent
discharge of crusting is rated as 10 percent disabling. With
detection by X-rays only a noncompensable rating is assigned. 38
C.F.R. 4.97, Diagnostic Codes 6511, 5513 (2000).

The Schedule for Rating Disabilities provides a noncompensable
evaluation for mild or moderate external or internal hemorrhoids.
External or internal hemorrhoids which are large or thrombotic,
irreducible, with excessive redundant tissue, evidencing frequent
recurrence are evaluated as 10 percent disabling. With persistent
bleeding and with secondary anemia, or fissures a 20 percent rating
is assigned. 38 C.F.R. 4.114, Diagnostic Code 7336.

21 -

A mild duodenal ulcer with recurring symptoms once or twice yearly
is evaluated as 10 percent disabling. A duodenal ulcer that causes
moderate disability demonstrated by recurring episodes of severe
symptoms two or three times a year averaging 10 days in duration or
with continuous moderate manifestations is evaluated as 20 percent
disabling. A 40 percent rating is warranted for a moderately severe
duodenal ulcer with less than severe symptoms, but with impairment
of health manifested by anemia and weight loss or recurrent
incapacitating episodes averaging 10 days of more in duration at
least four or more times a year. A 60 percent rating requires a
severe duodenal ulcer with pain which is only partially relieved by
standard ulcer therapy, periodic vomiting, recurrent hematemesis or
melena, and manifestations of anemia and weight loss productive of
definite impairment of health. 38 C.F.R. 4.114, Diagnostic Code
7305

In exceptional cases where the schedular evaluations are found to
be inadequate, an extraschedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the
case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R. 3.321
(2001).

Tinnitus

The veteran's tinnitus is currently evaluated as 10 percent
disabling. The schedular criteria for rating tinnitus both before
and after June 10, 1999 provides a maximum rating of 10 percent for
tinnitus.

A schedular evaluation in excess of 10 percent for tinnitus is not
available. A higher evaluation than 10 percent would have to be
granted on an extraschedular basis. Under Fisher v. Principi, 4
Vet. App. 57, 60 (1993) the question of extraschedular
consideration is a separate issue from the issue of the appropriate
schedular evaluation to be assigned.

22 -

Extraschedular

As the Court pointed out in Floyd v. Brown, 9 Vet. App. 88, (1996)
the delegations of authority found at 38 C.F.R. 3.321(b)(1)
provides the proper procedure for extraschedular consideration of
a claim. It requires consideration in the first instance by the
Under Secretary for Benefits (formerly the Chief Benefits Director)
or the Director of the Compensation and Pension Service. The
regulation does not preclude the Board from considering whether
referral to the appropriate first-line officials is required.

The Board finds that the evidence of record does not present such
"an exceptional or unusual disability picture as to render
impractical the application of the regular rating schedule
standards." 38 C.F.R. 3.321(b)(1). There is nothing in the record
which indicates that the veteran's tinnitus currently results in
marked industrial impairment. In the absence of factors such as a
marked interference with employment, or other unusual factors, the
Board finds that criteria for the referral for an assignment of an
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are not
met. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd, 9
Vet. App. at 94-95; Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Sinusitis

As is stated above new criteria for evaluating sinusitis were
adopted during the pendency of this appeal. The Board has concluded
that neither the old or the new criteria are more favorable to the
veteran since his sinusitis is not productive of the symptoms
required for a compensable rating under either the new or old
Diagnostic Code.

Consistently the veteran's only complaint in reference to his
sinuses was that he had postnasal drip. He also consistently
indicated it was clear. Based on the veteran's reports of his
history and the VA examinations the criteria for a compensable
rating have not been met. There is no discharge with infrequent
headaches or crusting or scabbing. The veteran has not had purulent
discharge, headaches or required

- 23 -

antibiotic treatment for sinusitis. A compensable rating for
sinusitis is not warranted under either version of the rating
scheme. The Board must point out that the recent examination was
conducted at the time of the year the veteran reported greater
symptoms so the findings are especially relevant to an informed
determination. See Ardison v. Brown, 6 Vet. App. 405, 408-09
(1994).

Hemorrhoids

VA examinations revealed mild internal and external hemorrhoids.
There was no evidence of thrombosis. There is no evidence of
fissures or anemia. Although the hemorrhoids have recurred they are
not large or thrombotic. For that reason a compensable rating for
hemorrhoids is denied. Current findings, were adequate, are given
precedence in a claim for increase. The recent examination clearly
addressed relevant criteria.

Duodenal Ulcer

The veteran's duodenal ulcer is well healed and no longer
productive of symptoms. There is no evidence of any vomiting,
hematemesis, melena, anemia or weight loss. The criteria for a
compensable rating for duodenal ulcer have not been met. A
compensable rating for duodenal ulcer is not warranted.

ORDER

Service connection for a heart disorder, Crohn's disease, a hernia
and residuals of a viral infection and pharyngitis and a
psychiatric disorder, is denied.

A rating in excess of 10 percent for tinnitus is denied.

Compensable ratings for sinusitis, hemorrhoids and a duodenal ulcer
are denied.

- 24 -

Mark J. Swiatek 
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 25 -



